                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

GERMMA HAMMOND, on behalf of
himself and all other similarly situated
employees,

                   Plaintiffs,                       Civil Action No. 3:19-cv-01099
                                                     Honorable Aleta A. Trauger
       v.

FLOOR AND DECOR OUTLETS OF
AMERICA, INC.,

                   Defendant.


                        DECLARATION OF JONATHAN COLLINS
I, Jonathan Collins, hereby declare as follows:

       1.      I have personal knowledge of the facts set forth in this declaration, and if called as

a witness I could and would testify to them.

       2.      I began my employment with Floor and Decor Outlets of America, Inc. (“Floor &

Decor”) in August 2019 in its Distribution Center in Pasadena, Texas. I have worked as an

hourly employee in the Distribution Center the entire time I have worked for Floor & Decor. I

was an Inventory Coordinator until this past February, when I was promoted to my current job as

a Floor Supervisor.

       3.      The Distribution Center in which I work is a warehouse that is stocked with

products to be redistributed to Floor & Decor stores or directly to consumers. Floor & Decor

does not permit its customers to shop in the Distribution Center.

       4.      As a Floor Supervisor, I oversee the work of forklift operators and a pick-and-

pack coordinator. I typically have about six employees reporting to me. I am responsible for

evaluating these employees and will also be involved in interviewing potential new hires. These




  Case 3:19-cv-01099 Document 124 Filed 08/28/20 Page 1 of 5 PageID #: 1858
employees record their time worked through a timekeeping system called Kronos. Although I

cannot edit their time entries in the system, I remind them that they need to properly clock in and

out so that they are paid for all their time.

        5.      I also use Kronos to record the time that I work. There is a terminal in the

breakroom where I enter my time. It requires employees to use their fingerprints as part of the

verification process. I will clock in before starting work and also will clock out after I have

finished work for the day. I will also clock out and in when I take a lunch break.

        6.      During my employment with Floor & Decor, my shift time has varied.

Sometimes I have been scheduled to work from 6 a.m. to 2:30 p.m. On other occasions I have

been scheduled for a shift from 2 p.m. to 10:30 p.m. There have been times when I have worked

past my scheduled shift end. For example, if I am on the last shift for the day and in order to

finish up a project it will take about thirty minutes more, my manager’s preference in this

situation is for me to stay late and get the thirty minutes of work done rather than leave it for the

morning shift to complete.

        7.      When I work past the scheduled end of my shift, I always stay on the clock for the

entire time. I do not punch out until I have completely stopped working, even if it is after the

scheduled end of my shift. As a result, I have always been paid for all of the time I spend

working past the end of my shift.

        8.      I have never heard about a “three strikes” policy where employees get in trouble

or written up for punching out late on more than three occasions from either my manager or

anyone else at Floor & Decor.




                                     2
   Case 3:19-cv-01099 Document 124 Filed 08/28/20 Page 2 of 5 PageID #: 1859
        9.      No one from Floor & Decor has ever asked me to sign a piece of paper or

otherwise report that I stopped working earlier than I punched out, or that I intended to punch out

earlier than I did.

        10.     My overtime has varied throughout my employment with Floor & Decor. There

have been occasions when I have worked overtime. No one has ever counseled or disciplined

me when I worked overtime. There have also been occasions when I worked less than forty

hours in a week. The Distribution Center does not have set hours in which customers can visit.

Accordingly, if we are done all our work early, we are sent home. This was the case this past

April when demand from the stores was lower because of COVID-19.

        11.     To the best of my knowledge, I have always been paid for all the time I have

spent working at Floor & Decor. If someone had removed time I spent working, I believe that I

would have noticed that in my paycheck. Based on my review of my paychecks, I do not believe

anyone has ever removed time that I worked.

        12.     On a handful of occasions, my manager has adjusted my time entries in Kronos in

order to correct my time. For example, there have been times when I forgot to punch out or in

for lunch. When that has happened, my manager edited the time to add the missing punch. As a

result, my final time in Kronos was adjusted to reflect the period when I was at lunch and not

working.

        13.     I have been informed that a lawsuit has been brought against Floor & Decor by a

former hourly employee. The lawsuit claims that Floor & Decor did not pay hourly employees

for all overtime hours worked. I understand that the attorneys who discussed this declaration

with me are the attorneys for Floor & Decor. They do not represent me or the former employee

who brought this lawsuit. I understand that I did not need to speak with these attorneys; I did so




                                     3
   Case 3:19-cv-01099 Document 124 Filed 08/28/20 Page 3 of 5 PageID #: 1860
Case 3:19-cv-01099 Document 124 Filed 08/28/20 Page 4 of 5 PageID #: 1861
                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the DECLARATION OF JONATHAN COLLINS

was served on August 28, 2020 upon the following via the Court’s ECF system:

       YEZBAK LAW OFFICES PLLC
       Charles P. Yezbak, III
       N. Chase Teeples
       2002 Richard Jones Road, Suite B-200
       Nashville, TN 37215
       Tel.: (615) 250-2000
       Fax: (615) 250-2020
       yezbak@yezbaklaw.com
       teeples@yezbaklaw.com

       McGILLIVARY STEELE ELKIN LLP
       Gregory K. McGillivary
       Diana J. Nobile
       Hillary LeBeau
       1101 Vermont Avenue NW, Suite 1000
       Washington, D.C. 20005
       Tel.: (202) 833-8855
       Fax: (202) 452-1090
       gkm@mselaborlaw.com
       djn@mselaborlaw.com
       hdl@mselaborlaw.com

       Attorneys for Plaintiffs


                                                 /s/ Lincoln O. Bisbee
                                                 Lincoln O. Bisbee




  Case 3:19-cv-01099 Document 124 Filed 08/28/20 Page 5 of 5 PageID #: 1862
